EXHIBIT 1.1 Stock Purchase Agreement STOCK PURCHASE AGREEMENT THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of this 15th day of November, 2007. BY AND AMONG Tank Sports Inc., a corporation duly organized and existing under the laws of California (“USA”), with its registered address at 10925 Schmidt Rd., EI Monte, CA 91733 USA(the “Purchaser”); and, Each of the company and individuals on Schedule A attached hereto (collectively, the “Sellers”, and each individually, a “Seller”); Witnesseth Whereas, Sellers own all of the issued and outstanding shares of capital stock of People’s Motor International Company Limited (the “Company”), a limited company duly organized and existing under the laws of British Virgin Island (“BVI”) with its registered address at P.O. Box 957. Offshore Incorporation Centre Road Town, Tortola, British Virgin Island; Whereas, each Seller desires to sell to Purchaser, and Purchaser desires to purchase from each Seller, certain of the shares owned by each Seller such that Purchaser shall acquire in the aggregate from all of the Sellers total of the 10,500,000 shares subject to the terms and conditions contained herein; and Whereas, Sellers have authorized and caused the Company to enter into a set of preliminary agreements with Purchaser, including Letter of Intent (dated September 24, 2007) with its Amendment(dated September 27, 2007), and Custodial Operation Agreement (dated September 27, 2007) with its Amendment (dated September 27, 2007), specifically for the transaction contemplated herein. NOW, THEREFORE, in consideration of the mutual promises, covenants and agreements set forth herein, the parties agree as follows: ARTICLE I Sale And Purchase Of Shares 1.01 Sale and Purchase On the Closing Date (as defined in Article XII), each Seller shall sell, assign, transfer and deliver to Purchaser, and Purchaser shall purchase, accept and acquire from each Seller, all of each Seller’s right, title and interest in and to the number of shares opposite each such Seller’s name as set forth on Schedule A attached hereto (“Purchased Shares”), the aggregate of such Purchased Shares being total issued and outstanding shares in the Company. 1.02Consideration for Purchase (a) As Purchaser’s consideration for purchase and acquisition from each Seller’s such Purchased Shares, Purchaser shall transfer the number of common shares of its issued shares, which shares are restricted and control securities pursuant to Rule 144 in the Securities Exchange Act of 1934 (as amended) (“SEC”) and are quoted on the NASDAQ OTC Bulletin Board, opposite each such Seller’s name as set forth on Schedule B attached hereto, the aggregate of such shares being 4,000,000 (“Consideration Shares”) subject to terms and conditions herein. Purchaser shall apply for permission from authorities to transfer to Sellers sixty percent (60%) of the Consideration Shares namely 2,400,000 shares after the Closing Date.The remaining forty percent (40%) of the Consideration Shares, namely 1,600,000 shares, shall be transferred to Sellers on the one hundred and eightieth (180th) day following the Closing Date.The number of Consideration Shares transferred to each Seller shall be as described opposite to each Seller on Schedule B attached hereto. Purchaser shall make Sellers officially, legally the holders of Consideration Shares. 1 STOCK PURCHASE AGREEMENT (b) Together with the Consideration Shares set forth herein, as Purchaser’s consideration for purchase and acquisition from each Seller’s such Purchased Shares, Purchaser, on the Closing Date, shall grant each Seller a warrant(“Warrant”) to purchase the number of common shares of its issued shares, which shares are restricted and control securities pursuant to Rule 144 in SEC and are quoted on the NASDQ OTC Bulletin Board, which number is opposite each such Seller’s name as set forth on Schedule C attached hereto and the number of such shares in aggregate being 1,500,000, at an exercise price of US$0.64 per share, subject to all terms and conditions contained on Schedule C. 1.03 Effective Time of Purchased Shares Transfer The parties agree that all right, title and interest in and to the Purchased Shares, including without limitation voting rights, rights to obtain dividends and other distributions, and rights to dispose and/or transfer the Purchased Shares in the future, shall be transferred to Purchaser upon the Closing Date, notwithstanding the requisition by law or otherwise to obtain certain approvals or to complete certain filings or registrations from or with competent governmental agencies in connection with said transfer, which approvals or filings or registrations shall be performed by Sellers with Purchaser’s assistance within fifteen (15) days after the Closing Date and be obtained promptly. The parties agree that, Purchaser shall apply for approval within 3 working days upon Closing Date, to make all right, title and interest in and to the Consideration Shares, including without limitation voting rights, rights to obtain dividends and other distributions, and rights to dispose and/or transfer the Consideration Shares in the future, be transferred to Sellers upon the Closing Date, notwithstanding the requisition by law or otherwise to obtain certain approvals or to complete certain filings or registrations from or with competent governmental agencies in connection with said transfer. 1.04 Stamp Duty and Share Transfer Taxes All applicable stamp duty and share transfer taxes and other income taxes, if any, arising by reason of the transfer of the Purchased Shares and/or Consideration Shares shall be borne by Purchaser and/or Sellers oppositely according to the law or regulations. ARTICLE II Assets and Debts 2.01 Assets (a) Sellers, jointly and severally, hereby agree, all of the assets owned by the Company and its Affiliates(as defined below) as specified on Schedule D attached hereto (“Assets”), shall remain its ownership status and condition, or in the event owned by any of Sellers, shall be transferred to Purchaser on the Closing Date. (b) Sellers, jointly and severally, present and warrant to Purchaser that until and to the Closing Date, Sellers, the Company and its Affiliates didn’t, nor Sellers cause the Company or its Affiliates to, sell, assign, encumber, devise, grant any interest in or otherwise dispose of or otherwise transfer, or contract to sell, assign, encumber, devise, grant any interest in or otherwise dispose of or otherwise transfer, any of the assets, nor mortgage, pledge or subject any of the assets to any Burden(as defined below); unless otherwise directed by the Letter of Intent and Custodial Operation Agreement, together with their Amendments. (c) Sellers, jointly and severally, present and warrant to Purchaser that he/they did not negotiate with anyone other than Purchaser for, or participate with anyone other than Purchaser in, the acquisition of any direct or indirect interest in all or any of the assets. 2 STOCK PURCHASE AGREEMENT “Affiliate” shall mean any person or entity that, directly or indirectly, controls, is controlled by or is under direct or indirect common control with, the Company. The term control (including its use in the terms “controlled by” and “under direct or indirect common control with”) shall mean the ownership, directly or indirectly, of more than fifty percent (50%) of the voting securities of such person or entity. A list of such Affiliate of the Company is attached hereto as Schedule E. “Burden” shall mean any and all pledges, mortgagee, liens, charges, encumbrances, security interests, claims, demands, duties or other title defects of any kind, conditional sales and/or other types of title retention arrangements, pledges, privileges, options (except as provided in this Agreement), subordination(s) to any right or claim of any person(s) or entity(s), or any other restrictions including any restriction as to transfer or as to use or possession thereof, whether perfected or otherwise, except those in favor of Purchaser. 2.02 Debts Purchaser agree that other than the debt (“Debts”) as described on Schedule F attached hereto, which shall be born by the Company and its Affiliates, unless which was set forth on Schedule F, shall be born by Sellers. Should any claim on products liability arise after Closing Date, the Company and its Affiliates would bear the deduction make by insurance agency according to the policy. Purchaser agrees that, Sellers will not be regarded as having breached Clause 3.11 if, (i) there would be any debts of the Company and it Affiliates that do not forth on Schedule F, and; (ii) amounts of those debts do not exceed RMB ￥800,000.00. ARTICLE III Representations And Warranties Of Sellers Sellers, jointly and severally, hereby represent and warrant to Purchaser that hereunder, each of which is material to and is being relied upon by Purchaser: 3.01 Organization and Standing of the Company and its Affiliates (a) The Company and its Affiliates are organized, validly existing and in good standing under the laws of respective jurisdiction.The Company and it’s Affiliates have all requisite power and authority to own, lease, hold and operate their assets and properties and to conduct their business as and where they owned, leased, held, operated and/or conducted, as the case may be, and to hold all franchises, licenses and permits necessary or required therefore. (b) The Company and its Affiliates are duly qualified to do business and are in good standing in all jurisdictions in which they operate their business or own or lease property.Set forth on Schedule E is a true and complete list of all jurisdictions (foreign and domestic) in which the Company and its Affiliates are licensed or qualified to do business and each jurisdiction where the Company and its Affiliates do business and/or own or lease real and/or personal property. 3.02 Authority (a) Each Seller has all requisite power, capacity and authority to execute, deliver and perform this Agreement and the documents and agreements furnished hereunder. Sellers represent and warrant to Purchaser that the sale of the Purchased Shares to Purchaser are not prohibited or impeded by the Articles of Association of the Company or all applicable laws. (b) The execution and delivery of this Agreement and the documents or agreements furnished or caused to be furnished hereunder by Sellers, and the performance by Sellers of the transactions contemplated herein have been duly authorized by all necessary action on the part of each such Seller, and no further action on the part of any Seller is or will be necessary to make this Agreement and such other documents or agreements valid and binding on such parties and enforceable against such parties in accordance with its terms. Each Seller’s execution, delivery and performance of this Agreement and such documents, and the consummation of the transactions contemplated herein and therein, do not and will not, with the passage of time, the giving of notice or otherwise:- (i) result in a violation or breach of any provision of or constitute a default under the Articles of Association of the Company or any other of the Company’s charter documents, or of any resolution of the shareholders of the Company, or any other corporate or shareholder obligation; (ii) conflict with, violate or result in a breach, acceleration or termination of any provision or constitute a default under any term or provision of any Burden, shareholder agreement, indenture, loan agreement, promissory note, credit agreement, security agreement, lease, license, deed of trust, order, arbitration award, judgment, decree, rule, regulation, law, contract, instrument or other agreement to which any of Sellers or the Company (or its Affiliates) is a party or by which any of Sellers or the Company (or its Affiliates) is otherwise subject or bound; or (iii) violate of conflict with any other restrictions of any kind or nature nor result in the creation of any Burden on the Purchased Shares and/or the assets of the Company and its Affiliates nor the loss of any license or contractual right with respect to the operations of the Company and its Affiliates. 3 STOCK PURCHASE AGREEMENT 3.03 Capitalization of the Company and its Affiliates. The authorized capital and shares of the Company and its Affiliates as described unless otherwise stipulated in Schedule E are fully paid up, issued and outstanding. There are no other shares of the Company and its Affiliates issued or outstanding. Each of the Purchased Shares and the issued shares of the Affiliates have been duly authorized and are validly issued, fully paid and non-assessable, and are owned beneficially and of record by the Sellers or the beneficiary as set forth in Schedule A.On the Closing Date, upon completion of the sale and transfer of the Purchased Shares from each Seller to Purchaser in accordance with this Agreement, Purchaser shall be the sole legal and beneficial owner of the Purchased Shares, free and clear of any and all Burdens of any kind or nature. There are no outstanding obligations, options, warrants, puts, calls, rights to subscribe, agreements or other commitments or rights of any kind or nature whatsoever to purchase any securities of the Company or its Affiliates, nor are there any outstanding securities of the Company or its Affiliates which are convertible into or exchangeable for any shares of the Company. The Company or its Affiliates does not have any obligation of any kind or nature whatsoever to issue any additional shares or other securities. Neither the Company, its Affiliates nor any Seller has agreed to issue, purchase, sell, grant any interest in or transfer any securities of the Company or its Affiliates to any person or entity other than to Purchaser hereunder. There are no shareholder agreements, close corporation agreements or similar agreements which affect the rights or obligations of the shareholders of the Company and its Affiliates. 3.04 Financial Statements The financial statements of the Company and the Affiliates till September 30, 2007, (the "Financial Report"), are attached as Schedule G. The Financial Report (i) has been prepared in accordance with generally accepted accounting principles in respective jurisdiction, consistently applied, (ii) fairly present (as such concept is used in audited financial statements) the financial condition of the Company and the Affiliates as of the dates thereof and the results of operations for the periods then ended, and (iii) are true and complete. The books of account and other financial records of the Company and its Affiliates have been maintained in accordance with sound business practices. There are no other documents which are necessary to fully understand the financial statements of the Company and its Affiliates or make them not misleading. 3.05 Title to and Condition of Real Property. (a) A list of the real property owned by the Company or its Affiliates and the relevant Real Property Ownership Certificates are set out unless otherwise stipulated in Schedule I. The Company or the Affiliates has obtained Land Use Rights Certificates, each of which has been duly issued in the name of the Company or the Affiliates, with respect to each of the parcels of land listed on Schedule I(collectively, the “Land”), under which the Company or the Affiliates has the unconditional and unrestricted right to the exclusive use of the Land for a period of fifty (50) years (without any obligation on the part of the Company or the Affiliates to make any further payments for such use) for purposes of carrying out the activities of its business and all related purposes(collectively, the “Land Use Right”). The Land Use Right will not be adversely affected by the consummation of the transactions contemplated hereby, and will continue after the Closing Date with the same force and effect and under the same terms and conditions as existed prior to the date hereof. The Company or the Affiliates has obtained Ownership Certificates, each of which has been duly issued in the name of the Company or the Affiliates, with respect to each of the buildings listed on Schedule I(collectively, the “Buildings”), under which the Company or the Affiliates has the unconditional and unrestricted right to the exclusive use of the Buildings for a period of fifty (50) years (without any obligation on the part of the Company or the Affiliates to make any further payments for such use, excluding tear and wear) for purposes of carrying out the activities of its business and all related purposes(collectively, the “Ownership of Buildings”). The Ownership of Buildings will not be adversely affected by the consummation of the transactions contemplated hereby, and will continue after the Closing Date with the same force and effect and under the same terms and conditions as existed prior to the date hereof. 4 STOCK PURCHASE AGREEMENT (b) An accurate and complete description of all leases entered into by the Company or the Affiliates (“Leases”) that currently exist for the lease of any real property by the Company or the Affiliates, whether as landlord or tenant (“Leased Real Property”) are set forth in Schedule J. With respect to such Leases and Leased Real Property: (i) all Leases are in writing and are duly executed and, none have been modified, amended, sublet or assigned; (ii) the rental set forth in each such Lease is the actual rental being paid, and there are no separate agreements or understandings with respect to the same; (iii) there is no default by the Company or the Affiliates or, to the best of each Seller’s knowledge, any other party which affects the Leased Real Property; (iv) all surety bonds, insurance, security and other deposits required by such Leases have been made and have not been refunded or returned, or their forfeiture claimed, in whole or in part, by any lessor; and (v) where the Company or the Affiliates is the lessee, all leasehold improvements are in good operating or working condition and repair, after taking into account ordinary wear and tear, and are adequate for the operation of the business of the Company or the Affiliates as presently conducted. (c) The Land, Buildings and the Leased Real Property shall sometimes be referred to hereinafter collectively as the “Real Property”. With respect to the Real Property, including all leasehold improvements (unless otherwise directed in Schedule I and Schedule J): (i) there is no condemnation or eminent domain proceeding of any kind pending or, to the best of each Seller's knowledge, threatened against any of the Real Property; (ii) the Real Property is occupied under valid and current certificates of occupancy, governmental authorizations or the like, and the transactions contemplated by this Agreement will not require the issuance of any new or amended permits or governmental authorizations; 5 STOCK PURCHASE AGREEMENT (iii) the Real Property does not violate, and all improvements are constructed in compliance with, all applicable laws, and the Company or the Affiliates has obtained all required licenses, permits and approvals required to possess and operate its Real Property and conduct its business as it is presently being conducted; (iv) there are no outstanding variances or special use permits affecting the Real Property or its uses; (v) no notice of a violation of any laws, or of any covenant, condition, easement or restriction affecting the Real Property or relating to its use or occupancy, has been given, nor is any Seller aware of any such violation; (vi) no portion of the Real Property is located within a special flood plain or restricted use area as designated by any government authority; (vii) the Real Property has and will have as of the Closing Date adequate water supply, storm and sanitary sewage facilities, telephone, gas, electricity, fire protection, means of ingress and egress to and from public highways and other required public utilities; (viii) to the best of each Seller’s knowledge there are no improvements made or contemplated to be made by any public or private authority, the costs of which are to be assessed as special taxes or charges against the Real Property, and there are no present assessments with regard thereto; (ix) all improvements made by the Company or the Affiliates constituting the Real Property are without structural defects, were constructed in conformity with all plans and specifications and applicable laws, are located entirely within the boundary lines of the Real Property, and do not encroach upon any street or land of others; and (x) the Real Property either (A) is freely accessible directly from all public streets on which it abuts, or (B) uses adjoining private land to access the same in accordance with valid public easements. No Seller has any knowledge of any condition which would result in the termination of such access. 3.06Title to, Use and Condition of Certain Personal Property. (a) Schedule K sets forth a list of all machinery, equipment, furniture, fixtures, tooling, dies, leasehold improvements and all other tangible personal property(“Machinery and Equipment”)owned and/or used by the Company or the Affiliates. (b) Unless otherwise directed in Schedule P, (i)The Company or the Affiliates owns and possesses all right, title and interest in and to all of its Machinery and Equipment. (ii)The Company or the Affiliates has all licenses, permits, approvals, orders, certificates, and other authorizations as are necessary in order to enable it to use, operate or handle its Machinery and Equipment as it is currently being used, operated or handled; and (iii) the Machinery and Equipment is free and clear of any and all Burden, except those in favor of Purchaser. (c) The Company or the Affiliates owns and/or leases all of the assets, whether real or personal property, necessary to carry on the operations of its respective business as the same is presently conducted and has been conducted during the twelve (12) month period immediately preceding the Closing Date. All of the Machinery and Equipment owned by the Company or the Affiliates has been maintained in good operating condition and is in a state of good maintenance and repair, usable in the ordinary course of business. The Company or the Affiliates enjoys peaceful and quiet possession of its Machinery and Equipment and, where applicable, has the corresponding titles, invoices or other documentation supporting ownership and the corresponding importation documentation evidencing its legal presence in all jurisdictions. 6 STOCK PURCHASE AGREEMENT 3.07Proprietary Rights. (a) (i) Schedule M lists all Chinese and foreign patents, patent applications, marks, symbols, trade names, trademarks, service marks, copyrights, copyright applications, logos, permits, licenses and sublicenses (and agreements in respect thereof or applications therefor) owned by the Company or the Affiliates and/or used in the operations of the business of the Company or the Affiliates (collectively, the“Scheduled Proprietary Rights”). The term“Proprietary Rights” shall mean the Scheduled Proprietary Rights and all inventions, formulas (patented and unpatented), trade secrets, technical know-how, methods, operations, franchises, software processes (patented and unpatented) and process instructions, patent, trademark and copyright histories, laboratory notebooks and all other proprietary rights, documents, information and records, including, but not limited to, all filings, registrations, or issuances of any of the foregoing with or by any federal, provincial, state, local or foreign regulatory, administrative or governmental office or offices, and all federal, provincial, state and common law rights protecting such in China and throughout the world, owned by the Company or the Affiliates and/or used in the operations of the business of the Company or the Affiliates; (ii) Schedule M lists all licenses and agreements under which the Company or the Affiliates has given the right to use any of the Proprietary Rights to any third party; and (iii) Schedule M lists all licenses and agreements under which the Company or the Affiliates has the right to use any third party’s similar type of property in connection with the business. (b) No proceedings have been instituted, are pending or, to the best of each Seller’s knowledge, threatened which challenge the validity of the ownership or use by the Company or the Affiliates of the Proprietary Rights or any third party’s similar type of property. (c) No Seller has any knowledge of the infringing use of any Proprietary Rights or the infringement of any of such companies respective Proprietary Rights by any other person. Neither the Company or the Affiliates nor any Seller has received any notice of conflict with the asserted rights of others with respect to the Proprietary Rights or any third party’s similar type of property. The Company or the Affiliates owns exclusively all formulas and technical know-how necessary to manufacture all products manufactured and/or sold by the Company or the Affiliates at any time during the past three (3) years. (d) The Company or the Affiliates is the sole and exclusive owner, free and clear of all Burdens, of all right, title and interest in and to the Proprietary Rights as regards its business in the manner presently used. The Company or the Affiliates has the full right and authority to use the Proprietary Rights and the use thereof by the Company or the Affiliates does not infringe any third party's intellectual property rights; the Company or the Affiliates does not (and will not) owe any royalty or other payments to any third party in connection with the use of any of the Proprietary Rights. (e) The Company or the Affiliates has not given any indemnification against and/or has agreed to defend claims for infringement with respect to its Proprietary Rights as to any equipment, materials, products, services or supplies which the Company or the Affiliates produces, uses, licenses and/or sells. (f) The Company or the Affiliates has not sold, assigned or transferred, or entered into any agreement or any other arrangement within the past five (5) years, to and/or with any other person, corporation, firm or entity, for the ownership and/or use of proprietary rights or any similar rights owned and/or used (or previously owned and/or used) by any other person, corporation, firm or entity. 7 STOCK PURCHASE AGREEMENT 3.08Contracts (a) Schedule N, to the best knowledge of each seller, sets forth a list of all licenses, contracts, documents, agreements and other commitments (whether written or oral) relating to or in any way connected with the Company or the Affiliates’ operation of its business(collectively, “Contracts”), except the oral and/or written leases for real and/or personal property with respect to the same as discribed in Schdule
